Citation Nr: 0801333	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to April 1953.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of a special 
processing unit at the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
service connection for bilateral hearing loss.  After the 
Cleveland RO issued the August 2005 rating decision, the 
veteran's claims folder was returned to the Houston, Texas, 
RO, which retains jurisdiction over this matter.

This matter was previously before the Board in October 2006 
and was remanded for the scheduling of a hearing.  In 
November 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Houston RO and a 
transcript of that hearing is of record.

Further, at the November 2007 Board hearing, the veteran 
appears to have raised a claim of entitlement to service 
connection for tinnitus.  (See Transcript "Tr." at pages 
(pgs.) 7, 9.)  As the RO has not yet adjudicated this issue, 
it is not properly before the Board, and is referred to the 
RO for appropriate action. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  The veteran 
is claiming entitlement to service connection for bilateral 
hearing loss.  He claims that he developed hearing loss as a 
result of acoustic trauma from the firing of 155mm Howitzers.  
See VA Form 21-526, received in January 2005.  The veteran 
asserts that the explosions from firing this weapon combined 
with the lack of hearing protection caused his current 
bilateral hearing loss.  At the April 2007 videoconference 
hearing, the veteran testified that he was a "gunner" in 
service.  (Tr. at page (pg.) 3.)  The Board notes that the 
veteran's DD Form 214 indicates his specialty number or 
symbol as being "1844."  The Board notes that Army Special 
Regulation (SR) 615-25-15, Enlisted Personnel, Military 
Occupational Specialties, indicates that the veteran's 
military duties would have included handling and being around 
field artillery.  In this regard, the Board finds that 
veteran's claim that he was exposed to acoustic trauma in 
service to be consistent with the circumstances of his 
service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the 
Board concedes exposure to acoustic trauma in service.

The Board notes that correspondence of record from the 
National Personnel Records Center (NPRC) indicate that the 
veteran's service medical records are fire-related, save an 
April 1953 report of clinical separation examination, and are 
presumed to have been destroyed in a fire at the NPRC 
facility.  Under these circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (finding 
that the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).  

During testimony provided at the November 2007 Travel Board 
hearing, the veteran reported that he had had a hearing test 
upon starting employment with the University of California 
San Francisco Hospital in 1969.  (Tr. at pgs. 10-11.)  As 
this evidence was first identified at the 2007 hearing, an 
attempt has not been made to obtain this evidence.  In light 
of this, the Board finds that reasonable efforts should be 
made to secure such record(s) because it could provide 
evidence as to the veteran's hearing disability more 
contemporaneous to service, or it could lead to additional 
pertinent evidence.  38 U.S.C.A. § 5103A(b) (West 2002).

The veteran also testified that he served in the U. S. Army 
Reserve.  (Tr. at pg. 14.)  He testified to being with a 
unit in Lufkin, Texas.  (Id.)  The veteran appeared to 
inidicate his Reserve duty was from 1953 to 1958.  (Id. at 
15.)  He also stated that he was not given any hearing tests 
during that period.  (Id.)  However, the record does not 
reflect that an attempt has been made to attain the 
veteran's Reserve service medical or personnel records.  In 
light of this, the Board also finds that reasonable efforts 
should be made to verify all periods of active duty for 
training (ACDUTRA) or inactive duty training (INACDUTRA) and 
obtain all medical records associated with such periods.  
38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request him 
to identify the complete address of his 
place of employment with the University 
of California San Francisco Hospital, and 
the approximate date(s) of his hearing 
test upon starting employment there after 
service, on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  Inform the veteran to 
complete additional VA Forms 21-4142 for 
any other medical care providers or 
employers who may possess additional 
pertinent records referable to treatment 
regarding his claimed disability.  

After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of any record 
obtained from all sources identified 
whose records have not previously been 
secured.   Advise the veteran to send any 
evidence in his possession pertinent to 
his claim to VA.  

Additionally, request that the veteran 
provide information concerning his Army 
Reserve service.  He should be asked to 
provide, as specific as possible, the 
dates of this service, and information 
identifying his unit.  Regardless of any 
response from the veteran, attempt to 
verify all periods of active duty for 
training (ACDUTRA) or inactive duty 
training (INACDUTRA) based upon available 
information and obtain all personnel and 
medical records associated with such 
verified periods.

If the above referenced records cannot be 
obtained, the claims folder should 
indicate this fact and should document 
the efforts made to obtain those records.  
The veteran should also be notified if no 
records are obtained and of the efforts 
made in this regard.

2.  If additional evidence is obtained, 
associate it with the claims folder and 
make arrangements with the appropriate VA 
medical facility for a clinician of 
relevant expertise to provide a 
supplemental medical opinion in this 
case.  

The clinician should provide an opinion 
as to whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that the veteran's 
current hearing loss disability began 
during service, or was caused or 
aggravated by any incident of service.  
The clinician is asked to consider and 
comment on the veteran's claim that his 
hearing loss is due to acoustic trauma 
from the operation of a 155mm Howitzers 
without hearing protection and the April 
1953 clinical separation examination 
report.  It is also noted that in-service 
acoustic trauma has been conceded by VA 
as consistent with the circumstances of 
his service.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

3.  Readjudicate the issue on appeal 
considering all evidence.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B and 7112 (West Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

